DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 10/06/2021, 11/12/2021 and 05/11/2022 is being considered in the examination of this application.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “attitude sensor” as well as the “processing means” in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “support means” in claim 1, and “processing means” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 2, lines 3-4, recites the limitation “from information delivered by the latter” which renders the claims vague and indefinite, since it is unclear as to exactly what structural element is being referred to and considered as “the latter”. Furthermore, there is insufficient antecedent basis for the limitation “the latter” in the claim. 
10.	The term “near” in claim 4 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to exactly how close the thruster is required to be relative to the end of the body such that the position of the thruster relative to the end of the body is considered to be “near” the end of the body.  
11.	Claim 5 recites the limitation “the thermal and electrical secondary thrusters” in line 7. There is insufficient antecedent basis for this limitation in the claim. 
12.	Claim 6, lines 1-4, recites the limitation “wherein said plane comprising the axes of gaseous flow ejection of the thermal and electrical secondary thrusters comprises the center of gravity of the body of the propulsion device” which renders the claim vague and indefinite, since it is unclear as to exactly how a plane comprising of axes pertaining to gaseous flow ejection of thrusters comprises of a center gravity. It appears that the applicant intended on reciting a coincidental nature between the axes and the center of gravity of the body. As it is currently written, it appears that the axes comprise of the center of gravity of the body which is not conceivable. Furthermore, 
13.	Claim 7, lines 1-5, recites the limitation “the first and second thermal thrusters are arranged on either side of an axis parallel to the respective axes of gaseous flow ejection of said thermal and electrical second thrusters and passing through the center of gravity of the body of the propulsion device” which is generally confusing and vague, since the precise arrangement of the thrusters is unclear. As an example, “the first and secondary thrusters are arranged on either side of an axis parallel to the respective axes… of each said thermal and electrical secondary thrusters” is unconceivable since the arrangement of the thermal thrusters is recited as being based upon on a position of the axis of the thermal thruster which has yet to be clearly defined. 

Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duru (US 10464671 B2).
16.	Regarding Claim 1, Duru discloses a propulsion device (Abstract, and FIGS. 22-24) comprising a body including a platform (a body and platform 32 comprising of surfaces 15/16 configured to receive a respective foot or shoe of a passenger as seen in FIGS. 3, 7 and 20) and a thrust unit (220/221/222/223/224/225), said thrust unit including a first thermal thruster configured to eject a gaseous flow along an axis normal to the platform (col. 10, ln. 13-16, col. 11, ln. 54-60, col. 13, ln. 59-61, col. 34, ln. 8-10 and ln. 19-21; a first thermal thruster such as thruster 220 defined as a ducted fan powered by a pair of gas engines such that thruster 220 is by definition a thermal thruster, thruster 220 being arranged on the body such thruster 220 is capable of ejecting a flow of gas along an axis that is normal to platform 32 as seen in FIGS. 22-24), said body of the propulsion device comprising support means (col. 33, ln. 9-23; support means 200) the thrust unit (220/221/222/223/224/225) wherein said thrust unit includes a first electrical secondary thruster (222/223/224/225) configured to correct the attitude of the propulsion device (with consideration of electrical ducted fans 222-225 being capable of providing thrust, the electrical ducted fans 222-225 are capable of performing the intended function of correcting the attitude of the propulsion device based on the arrangement of the electrical ducted fans with respect to the platform 32 as seen in FIGS. 23-24).
17.	Regarding Claim 2, Duru discloses the propulsion device according to claim 1, comprising an attitude sensor cooperating with the body of the device and processing means configured to cooperate with said attitude sensor and generate, from information delivered by the latter, power commands of the first electrical secondary thruster (col. 10, ln. 66 - col. 11, ln. 30 and col. 34, ln. 22 - col. 35, ln. 33; a control system of the body as characterized in FIG. 17 comprising of an attitude sensor such as a gyroscopic sensor, and a central processing unit in communication with various subsystems of the control system for delivering information and power commands to thrust unit which includes electrical thrusters 222-225). 
18.	Regarding Claim 3, Duru discloses the propulsion device according to claim 1, wherein the first electrical secondary thruster (222-225) is configured to ejected a gaseous flow along an axis normal to the platform (with consideration of the arrangement of electrical thrusters 222-225, the electrical thrusters are capable of ejecting a flow of gas along an axis that is normal to platform 32 as seen in FIGS. 22-24). 
19.	Regarding Claim 4, Duru discloses the propulsion device according to claim 1, wherein the first electrical secondary thruster (222-225) is located near one end of the body of the propulsion device (FIGS. 23-24).
20.	Regarding Claim 5, Duru discloses the propulsion device according to claim 1, wherein the thrust unit comprises: 
- a second thermal thruster (221) ejecting a gaseous flow along an axis normal to the platform (32); 
- a second electrical secondary thruster (222-225) ejecting a gaseous along an axis normal to the platform (32); 
the thermal and electrical secondary thrusters being mutually arranged so that their respective gaseous flow ejection axes are disposed in a same plane (with consideration of the arrangement of thermal thrusters 220/221 and electrical thrusters 222-225, each respective gaseous flow ejection axes must be disposed in a same plane relative to the body of the propulsion device as seen in FIG. 23).
21.	Regarding Claim 6, Duru discloses the propulsion device according to claim 5, wherein said plane comprising the axes of gaseous flow ejection of the thermal and electrical secondary thrusters comprises the center of gravity of the body of the propulsion device (with consideration of the arrangement of thrusters 220-225, the axes of ejection of each of thrusters comprises the center of gravity of the body of the propulsion device). 
22.	Regarding Claim 7, Duru discloses the propulsion device according to claim 6, wherein the first and second thermal thrusters are arranged on either side of an axis parallel to the respective axes of gaseous flow ejection of said thermal and electrical second thrusters and passing through the center of gravity of the body of the propulsion device (an arrangement of thermal thrusters 220/221 and electrical thrusters 222-225 distributed on the body of the propulsion device as seen in FIGS. 23-24). 
23.	Regarding Claim 8, Duru disclose the propulsion device according to claim 1, wherein the platform is arranged to accommodate a passenger (Abstract, FIGS. 1-5 and 19-21). 

















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Duru (US 10710718 B2) discloses a propulsion device for accommodating a passenger comprising of thermal and electrical thrusters. 

    PNG
    media_image1.png
    804
    1880
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642